519 F.2d 447
90 L.R.R.M. (BNA) 2111, 77 Lab.Cas.  P 11,062
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LOCAL 6306, COMMUNICATION WORKERS OF AMERICA, AFL-CIO, andCommunication Workers of America, AFL-CIO, Respondents.LOCAL 6306, COMMUNICATION WORKERS OF AMERICA, AFL-CIO, andCommunication Workers of America, AFL-CIO, Petitioners,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
Nos. 74-1762, 74-1826.
United States Court of Appeals,Eighth Circuit.
Submitted June 9, 1975.Decided Aug. 5, 1975.

Jay E. Shanklin, Atty., N. L. R. B., Washington, D. C., for the Labor Board.  His name appeared on brief of Labor Board and reply brief of Labor Board.  Others whose names appeared on these briefs are Peter G. Nash, Gen. Counsel, John S. Irving, Deputy Gen. Counsel, Patrick Hardin, Associate Gen. Counsel, Elliott Moore, Deputy Associate Gen. Counsel and Laura Ross Blumenfeld, Atty., N. L. R. B. Appendix was filed by the Labor Board.  Name of Elliott Moore, Deputy Associate Gen. Counsel, N. L. R. B. only appeared on it.
Mrs. Sheldon Weinhaus, St. Louis, Mo., for Local.
Before VAN OOSTERHOUT, Senior Circuit Judge, and LAY and HEANEY, Circuit Judges.
PER CURIAM.


1
We enforce the order of the National Labor Relations Board.  There is substantial evidence on the record as a whole to support the finding of the Board that the Local and International Unions violated § 8(b)(1)(A) of the National Labor Relations Act, 29 U.S.C. § 151 et seq., by fining two employees of Vactec, Inc., for their activity in support of a rival union's petition for a Board representation election and by threatening to have them discharged for failure to pay the fine.  The activities of the employees took place at a time when the prior contract had expired.  See N. L. R. B. v. Marine Workers, 391 U.S. 418, 88 S.Ct. 1717, 20 L.Ed.2d 706 (1968); International Association of Machinists, District 9 v. N. L. R. B., 415 F.2d 113 (8th Cir. 1969).